Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.23AW

 

FIFTY-EIGHTH AMENDMENT

TO THE

CSG MaSTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

 

 

This FIFTY-EIGHTH AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of the date last signed below (the “Effective Date”).  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (Document #2301656) effective as of January 1, 2010 (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment.  If the terms and conditions set forth
in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control.  Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement.  Upon execution of
this Amendment by the parties, any subsequent reference to the Agreement between
the parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree as follows as of the Effective Date:

 

1.    Customer and CSG hereby agree to extend the First Renewal Deadline (for
clarity, the date by which Customer may exercise the First Renewal Option as
provided in the Agreement) from June 30, 2017 to August 15, 2017.  CSG and
Customer hereby agree to amend the Agreement by deleting Section 18, “TERM.”,
Subsection (d) entitled “First Renewal Option” in its entirety and replacing it
with the following:

 

“(d)  First Renewal Option. Prior to December 31, 2017, Customer shall have the
option (the “First Renewal Option”) in its sole discretion to extend the
Processing Term for two (2) years through December 31, 2019 (the “First Renewal
Period”) with written notice to CSG by ****** *** **** (the “***** *******
********”).”

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.

CSG SYSTEMS, INC.

 

 

By: /s/ Rob Dravenstott

 

By:  /s/ Gregory L. Cannon

 

Name:  Rob Dravenstott

 

Name:  Gregory L. Cannon

 

Title:  SVP and Chief Information Officer

 

Title:  SVP, General Counsel & Secretary

 

Date:  5/15/17

 

Date:  May 15, 2017

 

 

 

 